Citation Nr: 1425848	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-29 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent, in excess of 50 percent from April 6, 2011, and in excess of 70 percent from October 10, 2013 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1964 to July 1967 and from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  

In January 2011, the Veteran testified before the undersigned at a Board hearing at the Central Office.  A transcript of the hearing has been associated with the file. 

The Veteran's claim was previously remanded in February 2011 and July 2013 for additional development.  The indicated development has been completed and the case returned to the Board for further appellate review.

The Board notes that there was additional evidence added to the Virtual VA file in February 2014.  Waiver for consideration of this evidence is not necessary as the Board submitted an expedited processing form in November 2013, indicating that the Veteran waived his right to have his case remanded for consideration of new evidence by the RO/AMC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that from November 10, 2005 to October 9, 2013, the Veteran's psychiatric disability manifested in impairment of social and industrial adaptability with symptoms including flattened affect, memory impairment, panic attacks, disturbances in mood and motivation and difficulty in establishing and maintaining effective work and social relationships.  


2.  The preponderance of the evidence indicates that on and after October 10, 2013, the Veteran's psychiatric disability manifested in occupational and social impairment with deficiencies in most areas, but without gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to self or others, or severe memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no more, from November 10, 2005 to October 9, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent on and after October 10, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Codes 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a January 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (2010) (per curiam).  At the Veteran's hearing, the issue was identified and the Veteran was asked about treatment and the severity of his disability; in order to determine whether there was additional evidence that could substantiate the claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

The Veteran contends that the correct disability rating for his PTSD should be higher. 

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this Code a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013). 

From November 10, 2005 to April 5, 2011

From November 10, 2005 to April 5, 2011, the Veteran's PTSD was rated as 30 percent disabling.

The Veteran was provided an initial mental health evaluation at the VA Medical Center in September 2006.  The Veteran's eye contact was good, he had normal speech and was oriented times three.  He reported severe anxiety and anger problems but within normal limits.  He had no concentration problems but had short term, moderate memory problems.  His negative symptoms were reported as emotional withdrawal, interpersonal distancing and social withdrawal.  His insight and judgment were intact.  The Veteran's mood was anxious, depressed, angry, irritable, agitated, with periods of crying and mood swings; his affect was flat.  He had no homicidal or suicidal ideation.  The Veteran was diagnosed with PTSD with a GAF score of 50.

An October 2006 treatment report indicates that the Veteran was cognitively intact but had symptoms of flashbacks, intrusive thoughts, and isolating behavior.  

A November 2006 treatment note indicates that the Veteran's concentration, attention, judgment and insight were good.  His mood was depressed and his affect was blunted and constricted.  He had no delusions or hallucinations and his cognitive functioning was within normal limits.  His GAF score was 48. 

An additional November 2006 treatment note indicates that his anxiety was moderate; his anger problems resulted in verbal conflicts; his speech was normal; his eye contact was good; and he was oriented times three.  His concentration was poor but he had no memory problems.  His mood was depressed, angry, irritable and agitated.  His affect was appropriate and his insight and judgment were intact.  His GAF score was 50.  

The Veteran was afforded a VA psychiatric examination in December 2006.  The Veteran's subjective complaints were depressed mood, anger, sadness, reduced sleep, intrusive thoughts, hypervigilance, increased startle response and social isolation.  The Veteran was working for the US Postal Service and had not missed significant time from work in the previous year.  The Veteran reported that he had many arguments with his wife with occasional pushing and shoving.  The examiner reported that he isolated himself, he was capable of the basic activities of daily living, and he was able to meet work demands and responsibilities.  The Veteran had no impairment in thought process or communication; no delusions, hallucinations or their persistence; his behavior was appropriate; he had no past or current suicidal or homicidal thoughts, ideation, plan or intent; he was oriented times three; he had no memory loss or impairment; no obsessive or ritualistic behavior; his speech was normal; he had panic attacks one to two times per year associated with intrusive thoughts; he had no impaired impulse control but he had sleep impairment.  The Veteran reported he had anhedonia, bouts of crying, punishment feelings, indecisiveness, loss of interest in sex, and irritability.  The examiner indicated that the Veteran's major depressive disorder was comorbid with his PTSD and his score on testing put him in the severe range of depression.  The overall severity of psychiatric symptoms was indicated as medium, chronic and continuous.

A treatment note from December 2006 indicates that he avoided people as much as possible and had no friends.  He had a diminished interest in events.  Other symptomatology reported was consistent with the November 2006 treatment note.  

A January 2007 treatment note indicates that the Veteran felt a little bit better and was compliant with his medications.  He reported that his short term memory was poor.  A March 2007 treatment note indicated a GAF score of 60 and that the Veteran felt he was doing better.  A May 2007 treatment note indicates that the Veteran was doing so-so.  He continued with his job with no problems.  His GAF score was 50.  A July 2007 VA treatment note indicated that the Veteran reported he was doing well and had a robust effect from Celexa; his GAF score was 55.  An October 2007 treatment note indicates that the Veteran was doing well and attending work; his GAF score was 50.  A December 2007 treatment note indicates that the Veteran was doing so-so, work was more stressful due to the holiday season but home was getting better because the Veteran had learned to communicate more and calm down; his GAF score was 53.  An April 2008 treatment note indicates that the Veteran continued to work and as long as his supervisor didn't get on his nerves, he was fine.  His home situation was reported as "shaky"; his GAF score was 55.  A July 2008 treatment note indicates that the Veteran's relationship with his spouse was improving and he was doing well; his GAF score was 55.  An October 2008 VA treatment note indicates that his spouse had moved out with their granddaughter and that his boss appeared to be picking on him for no reason.  A February 2009 VA treatment note indicates that the Veteran continued to work at the Post Office and was doing well there.  A June 2009 VA treatment note indicates that the Veteran was estranged from his spouse but was dealing well with it, work was okay.  An October 2009 VA treatment note indicates that the Veteran was doing well, work was so-so and he wanted to reduce his dosage of Celexa.  His energy was good and he had no nightmares.  A January 2010 VA treatment note indicates that his job was getting hectic but that he was still going.  An August 2010 VA treatment note indicates that the Veteran was doing okay at his job but that he was not interacting a lot with others outside of his family.  A March 2011 treatment note indicates that the Veteran was doing so-so.  

VA treatment records indicate that the Veteran attended a PTSD small group on a regular basis for many years.

During the Veteran's hearing testimony in January 2011, he reported that he worked as a truck driver for the US Postal Service, which he had little contact with other people and no contact with the public.  The Veteran stated that he had separated from his wife.  He also indicated that his symptoms had worsened since his previous VA examination for his PTSD.

From April 6, 2011 to October 9, 2013

From April 6, 2011 to October 9, 2013, the Veteran's PTSD was rated as 50 percent disabling.  

An April 2011 VA psychiatric examination indicates that the Veteran's subjective complaints consisted of having problems with motivation, having nightmares at least once per week and having difficulty staying asleep.  The Veteran indicated that his wife left him because he was angry all the time.  The Veteran had no impairment in thought process or communication; no delusions, hallucinations or their persistence; his behavior was appropriate; he had no past or current suicidal or homicidal thoughts, ideation, plan or intent; he was oriented times three; he had no memory loss or impairment; no obsessive or ritualistic behavior; his speech was normal; he had panic attacks two times per week; he had no impaired impulse control and he had sleep impairment.  The Veteran reported he had daily, moderate depression.  His affect was flat and he reported nightmares, poor sleep, irritability and a startle response.  The Veteran's GAF score was reported as 45.  The examiner indicated that the Veteran's PTSD had affected his family and social functioning moderately to severely and less so for his occupational functioning.  

A June 2011 VA treatment note indicates that the Veteran was finding work to be harder as he was trying to make up time he had lost for his back problem; his GAF score was 60.  A September 2011 VA treatment note reported that the Veteran had been having a rough time at work, his GAF score was 60.  A December 2011 VA treatment note indicated that work continued to be difficult, his GAF score was 67.  A March 2012 VA treatment note stated that the Veteran had family problems as his son was out of school and using drugs again.  He was doing well but was stressed about his family; his GAF score was 65.  An August 2013 VA treatment note indicates that he was doing okay but had increasing intrusive thoughts of Vietnam, his GAF score was 60.  A September 2013 VA treatment note indicates that the Veteran felt better with additional medication and he had started using a CPAP after being diagnosed with sleep apnea.

From October 10, 2013

From October 10, 2013, the Veteran's PTSD was rated as 70 percent disabling.

The Veteran was afforded an additional VA examination in October 2013.  The examiner indicated that the Veteran's level of disability was best summarized by the 70 percent rating criteria.  His GAF score was 55.  The examiner indicated that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of mood and motivation, impaired impulse control and an intermittent inability to perform activities of daily living including the maintenance of personal hygiene.  

A November 2013 VA treatment note indicates that the Veteran was more calm and that his worrying had diminished; his GAF score was 65.

Additionally, VA treatment notes for the entirety of the relevant period indicate that the Veteran was well groomed; he was alert with intact cognitive functioning; his mood was okay; he had linear thought processes and he had no suicidal ideation, homicidal ideations or hallucinations.  

From November 10, 2005 to April 5, 2011, the Veteran's PTSD was rated as 30 percent disabling.  However, given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating from November 10, 2005.  Vazquez-Claudio, 713 F.3d at 117.   There are reported symptoms of a flat affect,  memory impairment, panic attacks, disturbances in mood and motivation and difficulty in establishing and maintaining effective work and social relationships.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomatology more nearly approximates a rating in excess of the 50 percent disability rating during this period.  The veteran has not been shown to have such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene that are indicative of a 70 percent rating.  In this regard, the treatment records and VA examination consistently note the veteran did not experience suicidal ideation; he was oriented to time and place; he communicated normally; he operated independently; his hygiene was good; and while he complained of irritability, there was no evidence of impaired impulse control.  The Board notes that the Veteran's GAF score for the contemplated time period were between 48 and 60, indicating moderate to serious PTSD symptoms.  Additionally, while the Veteran reports irritation and trouble with his boss, the Board notes that the Veteran continued to be employed and indicated that he lost no time from work due to his PTSD.  Further, the Veteran's memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are contemplated in the 50 percent disability rating.  In summary, the Board finds that the Veteran's disability picture corresponds with the criteria set forth in the 50 percent category for this initial time period.

For the period beginning on October 10, 2013, the Veteran at no time manifested total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  As already noted, the Veteran continues to be employed on a full-time basis at the Postal Service according to the current evidence of record.  Thus, a higher schedular rating is not warranted.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.



ORDER

Entitlement to an initial rating of 50 percent for PTSD to October 9, 2013 is granted, subject to the regulations applicable to the payment of monetary benefits. 

Entitlement to a rating in excess of 70 percent from October 10, 2013 for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


